Citation Nr: 1337939	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-03 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, in support of his claim, the Veteran met with a local Decision Review Officer (DRO) at the RO at an informal conference held in lieu of a formal hearing.

But in July 2013, the Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge of the Board.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected PTSD adversely affects his use of a continuous positive airway pressure (CPAP) machine, which in turn lessens the quality and duration of his sleep, so exacerbates his OSA.


CONCLUSION OF LAW

The effects of his service-connected PTSD aggravate his OSA.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Since the Board is granting this claim, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations because, even on the chance there has not been, this would be inconsequential and therefore at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran is receiving the requested benefit, regardless.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Governing Statutes, Regulations, and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran's claim is entirely predicated on this notion of secondary service connection, that is, that his service-connected PTSD, even if not necessarily causing, nonetheless is aggravating his OSA.  So he is not alleging direct or even presumptive incurrence of his OSA in service.

In deciding his claim, the Board has reviewed all of the evidence in his claims file, both his physical claims file and the electronic ("Virtual VA") portion of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail, certainly not exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

The Veteran has posited a variety of arguments as to why his OSA is secondary to his service-connected PTSD.  First, he asserts that, according to various studies, OSA has been shown to result from PTSD.  Second, he argues that, because service connection has been granted for OSA as secondary to PTSD in the past, as evidenced in other Board decisions with essentially the same fact pattern, this, too, should occur in his particular instance.  Finally, he argues there is even medical evidence in the file substantiating this required correlation between his OSA and service-connected PTSD.

To reiterate, the Veteran does not assert, and the record does not otherwise reflect, a direct nexus between his OSA and service.  His service treatment records (STRs) do not show the presence of OSA or similar sleep disorder during his service, and none of the competent and credible medical evidence of record suggests any direct link between his OSA and service.  But, again, this is not what he is contending, only instead the indirect (secondary) relationship mentioned by way of his already service-connected PTSD.


Regarding his argument that service connection should be granted for his OSA, as secondary to his PTSD, merely because there are other Board decisions that have done the same, he has to also recognize that Board decisions are not precedential and may not be cited as legal authority in subsequent cases.  Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2013).

OSA was first diagnosed in the first half of 2008 after considering the results of a sleep study.  In July 2008, a VA physician opined that the Veteran had been diagnosed with severe OSA and that it was as likely as not due to Agent Orange exposure during his service or the result of the service-connected PTSD.  That favorable opinion, however, does not provide any explanatory rationale, so resultantly does not have probative weight towards establishing the required causation or aggravation.  Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although mere review of the claims file is not determinative or dispositive of an opinions probative value since the pertinent medical history may be obtained in other equally reliable ways.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Rather, also significant and perhaps most important is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  So as the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In January 2011, a physician was asked to review the evidence and to opine regarding whether the Veteran's OSA was due to the service-connected PTSD.  The examiner noted that, during a February 2007 Agent Orange examination, the Veteran had reported poor sleep since 1967, so dating back to his service.  As well, the examiner observed the Veteran had reported sleep difficulties during a mental health evaluation in February 2008.  The examiner, K.A., M.D., ultimately concluded however the Veteran's OSA was not due to his service-connected PTSD.  Dr. K.A. explained that the sleep problems associated with the service-connected PTSD, such as difficulty falling and staying asleep, were separate and apart from the OSA.  The sleep problems that were secondary to the PTSD were a phenomenon of the central nervous system, namely, the brain.  OSA, by definition, was caused by an obstruction of the upper airway.  Dr. K.A. emphasized that sleep disturbance caused by PTSD was distinct from the symptoms and manifestations of OSA.


The Board finds Dr. K.A.'s unfavorable opinion both competent and credible, so ultimately probative evidence against the claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  She considered all of the relevant medical evidence of record and provided a cogent rationale for her conclusions.  See again Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

But, in October 2012, another medical opinion regarding the origins of the Veteran's OSA was requested.  This additional examiner observed the Veteran had reported sleep trouble since leaving service.  The Veteran stated that his OSA had been diagnosed in 2008 after undergoing a medical evaluation because of heavy snoring.  He did not know when the snoring began.  The examiner indicated that, although there was a strong association between PTSD and OSA, it was not clear that PTSD directly caused OSA, a physical/mechanical obstruction of breathing.  Risk factors for OSA included obesity, male gender, and smaller airways (large tonsils, anatomic shape of the head, and neck substructures).  The examiner indicated the Veteran's disordered sleep was likely related to PTSD because the diagnosis of PTSD included the symptom of disordered sleep.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, The General Rating Formula for Mental Disorders.  The examiner additionally explained, however, that the Veteran's sleep disorder stemming from his PTSD nonetheless aggravated his OSA because it prevented him from using a CPAP machine.  The examiner pointed out that the Veteran's wife, in a supporting written statement, had affirmed the Veteran tossed and turned and thrashed about at night.  Such actions prevented the effective use of a CPAP machine, according to the examiner.  So while there was not direct correlation between the service-connected PTSD and the OSA, at least in terms of causation, there was nevertheless indication the effects of the PTSD are aggravating the OSA by preventing maximum benefit from the CPAP machine.  And this, too, is an acceptable basis for secondary service connection.  38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 448.

Moreover, this opinion is both competent and credible, so ultimately probative, as it was based on a review of the relevant evidence in its entirety and is fully explained.  Indeed, as the Court reiterated in Coburn v. Nicholson, 19 Vet. App. 427 (2006), even to the extent this examiner predicated his opinion on the history the Veteran had recounted in the course of that evaluation would not be sufficient reason, alone, to discount the opinion's probative value out of hand.  Reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  And there is no inherent reason to question the Veteran's credibility, including as concerning the symptoms and sleep impairment he has experienced in the many years since his service.

He also has submitted several articles on the alleged relationship between OSA and PTSD that apparently were obtained from the Internet.  In particular, he submitted an article published by a law firm, presumably written to attract business.  In any event, so that notwithstanding, the article explained the means by which to establish entitlement to service connection for OSA as secondary to service-connected PTSD.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  38 C.F.R. § 3.159(a)(1).  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus. See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service (or, here, a service-connected disability) and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional. Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

This particular article is of no scientific import, as it is authored by a lay person and does not constitute competent medical evidence regarding the origins of OSA.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the causes and origins of OSA falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Next, the Veteran submitted an article from www.valleysleepcenter.com indicating that Veterans were more likely to have OSA than the general population.  Suggestions to improve quality of sleep were provided.  This article is only temporally relevant because it does not answer the central question in this case, which is whether PTSD causes or contributes to OSA or aggravates it.  There is no disputing the Veteran has OSA, as this is evident from his initial 2008 diagnosis that was based on the results of the official sleep study.

Information from www.webmd.com is similarly irrelevant because it discusses causes of sleep problems but does not include a discussion of OSA or of the relationship, if any, between PTSD and OSA.

The Veteran also submitted an article from www.sleepeducation.com entitled "Vets with PTSD and Sleep Apnea Less likely to Use CPAP."  Essentially, the article states that OSA sufferers with PTSD are less likely to use a CPAP machine than OSA sufferers without PTSD.  So while this article does not suggest that PTSD necessarily causes OSA, it does nevertheless tend to suggest that Veterans with PTSD will benefit less from the CPAP therapy prescribed for their OSA, so in this way will not fully benefit from this modality of treatment.


Finally, the Veteran submitted an article from www.reuters.com indicating that new research showed high rates of sleep disorders among Veterans of the Iraq and Afghanistan wars.  Reuters was reporting on a study conducted at Walter Reed Army Medical Center that indicated that Veterans with PTSD or head injuries or both had a high rate of OSA.  As reported by Reuters, OSA could lead to PTSD.  This article does not support the Veteran's claim, however, as it does not present any evidence tending to show that PTSD causes or aggravates OSA.  The relationship mentioned is that OSA (the non-service-connected condition) potentially could lead to PTSD (the service-connected condition), but secondary service connection is predicated on the opposite correlation, so vice versa, that is, the service-connected disability causing or aggravating the condition being claimed.  In any event, the Board finds that reporting by Reuters does not constitute competent medical evidence.  See Kahana, supra; Jandreau, supra.  The Board finds curious that the Veteran did not submit any publication by the authors of the relevant research study.

So as is apparent from the foregoing discussion of the evidence, there is no competent and credible indication PTSD necessarily causes OSA or that the Veteran's OSA is due to his PTSD.  Thus, there is not this direct correlation between these conditions.  38 C.F.R. § 3.310(a).  However, secondary service connection on the alternative basis of aggravation may be granted.  38 C.F.R. § 3.310(b); Allen, supra.  There is competent and credible evidence affirming that people who move a lot during sleep, such as the Veteran because of his PTSD, cannot use a CPAP machine to their benefit, which in turn may aggravate coexisting OSA.  The letter from the Veteran's wife dated in February 2012 attests that he sleeps fitfully, tossing and turning throughout the night on account of his PTSD.  Thus, the Board finds that he cannot use a CPAP machine effectively.  Hence, to the extent his OSA is aggravated by his PTSD-induced sleep problems that inhibit the use of a CPAP machine, secondary service connection for his OSA is granted.  Id.; 38 U.S.C.A. § 5107; 38 C.F.R. 3.102; Gilbert, supra.



ORDER

Service connection for OSA is granted to the extent that it is aggravated by the lack of ability to use a CPAP machine as a result of PTSD-induced sleep disturbances.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


